DETAILED ACTION
This office action is in response to the communication received on August 12, 2022 concerning application No. 16/394,573 filed on April 25, 2019.
	Claims 1-10, 12-14, and 16-20 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed 08/12/2022 regarding the claim objections have been fully considered. The amendments to the claims have been entered and overcome the claim objections of claims 1 and 19 previously set forth.
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2019/0059855, hereinafter Jin) in view of Pelissier et al. (US 2016/0278739, hereinafter Pelissier) and Ikeda et al. (JP 2011036412, hereinafter Ikeda).
Regarding claim 1, Jin teaches an ultrasound diagnostic apparatus (100 in fig. 1) comprising processing circuitry (120 in fig. 1) configured to:
	obtain information about a degree of deterioration of each of a plurality of ultrasound probes (para. 66, lines 5-13, “the communicator 110 may wirelessly receive status information regarding the paired wireless ultrasound probes 201 through 204 respectively from the wireless ultrasound probes 201 through 204…the status information may include at least one of a wireless communication frequency, a connection type, a supported application, a wireless communication method, a communication status, battery charging information, a remaining battery capacity, and a time left of use”); and
display (130 in fig. 1) pieces of identification information (145) of the plurality of ultrasound probes (para. 56, lines 1-9, “the ultrasound diagnosis apparatus 100 may display a user interface (UI) indicating status information regarding the wireless ultrasound probes 201 through 204 on a display 130. According to an embodiment, the display 130 may display a UI indicating status information including at least one of a wireless communication frequency, a connection type, a supported application, a wireless communication method, a communication status, battery charging information, a remaining battery capacity, and a time left of use”). 
Jin does not specifically teach displaying the pieces of identification information in a ranking order according to the information about the degree of deterioration. 
However, 
Pelissier in a similar field of endeavor teaches displaying the pieces of identification information in a ranking order according to the information about the degree of deterioration (para. 85, lines 9-10, “the ultrasound imaging device list may be ranked by estimated battery life”, as stated on page 13, para. 2 of the specification “status of the battery can also serve as an example of the information about the degree of deterioration”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jin to have displayed the pieces of identification information in a ranking order according to the information. The motivation to make this modification is in order to quickly review which of the ultrasound probes is least deteriorated, as recognized by Pelissier (para. 85-86).
Jin in view of Pelissier does not specifically teach the information about the degree of deterioration includes an index value using at least information relating to an accumulated period of operation time of the ultrasound probe and wherein the degree of deterioration is a ratio of the accumulated period of operation time to an operable time period.
However,
Ikeda in a similar field of endeavor teaches the information about the degree of deterioration includes an index value using at least information relating to an accumulated period of operation time of the ultrasound probe ([0034] and [0080] disclose determining the current energization time for the current ultrasonic probe 001 and adding the current energization time to the acquired accumulated energization time in order to obtain the current total accumulated energization time for the ultrasonic probe 001) and determine the accumulated period of operation time and a total operable time period ([0037] discloses the deterioration degree information includes the cumulative energization time and the cumulative use period. [0035] discloses the cumulative use period “refers to the period from the first connection to the ultrasonic diagnostic apparatus to the present”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jin in view of Pelissier to have the information about the degree of deterioration include an index value using at least information relating to an accumulated period of operation time of the ultrasound probe and determining the accumulated period of operation time and a total operable time period. The motivation to substitute the known technique of acquiring the accumulated usage time and determine the total usage time and the total operable use period of Ikeda for the information about the degree of deterioration of Jin in view of Pelissier would be to allow for the predictable results of allowing the user to know whether the probe will produce reliable results based on its total usage.
Although Ikeda does not specifically disclose representing the degree of deterioration as a ratio of the accumulated period of operation time to an operable time period, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jin in view of Pelissier and Ikeda to determine a ratio between the accumulated period of operation time to the operable time period which were both calculated in Ikeda. The motivation to do this is to make it easier for the user to understand the total usage time of the ultrasound probe, so they can quickly choose an ultrasound probe to use. 
Regarding claim 2, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. Jin further teaches wherein the processing circuitry is further configured to display the information in correspondence with each of the pieces of identification information of the plurality of ultrasound probe (para. 56, as seen in 130 in fig. 1, status information 141-144 is displayed along with ID 145 for each of the plurality of ultrasound probes).
Regarding claim 4, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnosis apparatus of claim 1, as set forth above, Pelissier further teaches
the processing circuitry is further configured to: categorize the plurality of ultrasound probes into groups in correspondence with purposes thereof (para. 129, “the selection step may include identifying those of available ultrasound imaging devices 104 that are suitable for the selected type of ultrasound examination” based on the type of ultrasound examination selected by the user the system will group the ultrasound devices that can perform the desired examination together and output them for display), and
display the pieces of identification information of the plurality of ultrasound probes in correspondence with each of the purposes (para. 65, lines 3-6, “multi-use display device 102 may display for selection only those available ultrasound imaging devices 104 that are suitable for the procedure”), in the ranking order according to the information (para. 85, lines 9-10, “the ultrasound imaging device list may be ranked by estimated battery life”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jin in view of Pelissier and Ikeda to have the processing circuitry categorizes the plurality of ultrasound probes into groups in correspondence with purposes thereof, and the processing circuitry displays the pieces of identification information of the plurality of ultrasound probes in correspondence with each of the purposes, in the ranking order according to the information. The motivation to make this modification is in order to compare the deterioration of probes having the same purpose, as recognized by Pelissier (para. 65).
Regarding claim 12, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Ikeda further teaches wherein, as the information, the processing circuitry is configured to obtain, for each ultrasound probe, an index value ([0034] “accumulated energization time”) using at least an acoustic output of the ultrasound probe ([0003] and [0033]-[0034] discloses the deterioration level is determined based on the energization time of the ultrasound probe. Energization is considered to be synonymous with acoustic output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jin in view of Pelissier and Ikeda to have as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least an acoustic output of the ultrasound probe. The motivation to substitute the known technique of acquiring an acoustic output of the ultrasound probe of Ikeda for the information about the degree of deterioration of Jin in view of Pelissier would be to allow for the predictable results of  providing an alternative characteristic for ranking the ultrasound probes.
Regarding claim 14, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Jin further teaches wherein, as the information, the processing circuitry is further configured to obtain, for each ultrasound probe, an index value using at least a deterioration status of a battery included in the ultrasound probe (para. 66, lines 8-13, “the status information may include…battery charging information, a remaining battery capacity, and a time left of use”).
Regarding claim 19, Jin teaches a computer-readable storage medium recording thereon a display controlling program that causes a computer to perform processes of (para. 156, lines 1-4, “the embodiments of the present invention can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a computer-readable recording medium”):
obtaining information about a degree of deterioration of each of a plurality of ultrasound probes (para. 27, lines 7-8, “receiving status information regarding the plurality of wireless ultrasound probes”); and
displaying pieces of identification information of the plurality of ultrasound probes (para. 27, lines 8-10, “displaying a user interface (UI) indicating the received status information regarding the plurality of wireless ultrasound probes”).
Jin does not teach displaying the pieces of identification information in a ranking order according to the information about the degree of deterioration. 
However, 
Pelissier teaches displaying the pieces of identification information in a ranking order according to the information about the degree of deterioration (para. 85, lines 9-10, “the ultrasound imaging device list may be ranked by estimated battery life”, as stated on page 13, para. 2 of the specification “status of the battery can also serve as an example of the information about the degree of deterioration”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jin to have displayed the pieces of identification information in a ranking order according to the information. The motivation to make this modification is in order to quickly review which of the ultrasound probes is least deteriorated, as recognized by Pelissier (para. 85-86).
Jin in view of Pelissier does not specifically teach the information about the degree of deterioration includes an index value using at least information relating to an accumulated period of operation time of the ultrasound probe and wherein the degree of deterioration is a ratio of the accumulated period of operation time to an operable time period.
However,
Ikeda in a similar field of endeavor teaches the information about the degree of deterioration includes an index value using at least information relating to an accumulated period of operation time of the ultrasound probe ([0034] and [0080] disclose determining the current energization time for the current ultrasonic probe 001 and adding the current energization time to the acquired accumulated energization time in order to obtain the current total accumulated energization time for the ultrasonic probe 001) and wherein the degree of deterioration is a ratio of the accumulated period of operation time to an operable time period ([0037] discloses the deterioration degree information includes the cumulative energization time and the cumulative use period. [0035] discloses the cumulative use period “refers to the period from the first connection to the ultrasonic diagnostic apparatus to the present”. Therefore by determining both a cumulative energization time (accumulated period of operation) and a cumulative use period (operable time period) the apparatus is effectively determining a ratio of the accumulated period of operation time to an operable time period). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium disclosed by Jin in view of Pelissier to have the information about the degree of deterioration include an index value using at least information relating to an accumulated period of operation time of the ultrasound probe and wherein the degree of deterioration is a ratio of the accumulated period of operation time to an operable time period. The motivation to substitute the known technique of acquiring the accumulated usage time and determine a ratio of the total usage time to the total use period of Ikeda for the information about the degree of deterioration of Jin in view of Pelissier would be to allow for the predictable results of allowing the user to know whether the probe will produce reliable results based on its total usage.

Claims 3, 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier and Ikeda as applied to claim 1 above, and further in view of Satoshi et al. (JP 2011/036412A, hereinafter Satoshi).
Regarding claim 3, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnosis apparatus of claim 1, wherein the processing circuitry is further configured to display pieces of identification information of the specified two or more of the plurality of ultrasound probes in a ranking order according to the information, as set forth above.
Jin in view of Pelissier and Ikeda does not specifically teach the processing circuitry is further configured to specify two or more of the plurality of ultrasound probes corresponding to a predetermined purpose.
However, 
Satoshi in a similar field of endeavor teaches the processing circuitry is configured to specify (fig. 4) two or more of the plurality of ultrasound probes corresponding to a predetermined purpose (para. 20, “as shown in the probe switching screen 400 shown in fig. 4, in the ultrasonic diagnostic apparatus according to the present embodiment, the probes 1 to 3 are used as sector type ultrasonic probes, and the probes 4 and 5 are used as convex type ultrasonic probe” here the ultrasound probes are being displayed in two separate groups based on what type of probe they are classified as).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Jin in view of Pelissier and Ikeda to have the processing circuitry specify two or more of the ultrasound probes corresponding to a predetermined purpose. The motivation to make this modification is in order to compare the deterioration of probes having the same function, as recognized by Satoshi (para. 20).
Regarding claim 5, Jin in view of Pelissier, Ikeda and Satoshi teaches the ultrasound diagnosis apparatus of claim 3, as set forth above. Satoshi further teaches the predetermined purpose is one selected from a type of the ultrasound probe (para. 20, “as shown in the probe switching screen 400 shown in fig. 4, in the ultrasonic diagnostic apparatus according to the present embodiment, the probes 1 to 3 are used as sector type ultrasonic probes, and the probes 4 and 5 are used as convex type ultrasonic probe” here the ultrasound probes are being displayed in two separate groups based on what type of probe they are classified as). Additionally, Pelissier further teaches specifying the ultrasound probes based on an examination target region (para. 129, “the selection step may include identifying those of available ultrasound imaging devices 104 that are suitable for the selected type of ultrasound examination” based on the type of ultrasound examination selected by the user the system will group the ultrasound devices that can perform the desired examination together and output them for display). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Jin in view of Pelissier, Ikeda and Satoshi to have the predetermined purpose is one selected from a type of the ultrasound probe. The motivation to make this modification is in order to compare the deterioration of probes having the same function, as recognized by Satoshi (para. 20).
Regarding claim 7, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnosis apparatus of claim 1, as set forth above.
Jin in view of Pelissier and Ikeda does not teach the processing circuitry obtains the information from a storage device configured to store therein, for each ultrasound probe, the information about the plurality of ultrasound probes being used by a plurality of ultrasound diagnosis apparatuses.
However, 
Satoshi in a similar field of endeavor teaches the processing circuitry obtains the information from a storage device configured to store therein, for each ultrasound probe, the information about the plurality of ultrasound probes being used by a plurality of ultrasound diagnosis apparatuses (para. 86, “the deterioration information storage unit 143 stores the deterioration degree information of each ultrasonic probe 131 used in each ultrasonic diagnostic apparatus 130 in an integrated manner” and para. 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by modified Jin in view of Pelissier and Ikeda to have the processing circuitry obtain the information from a storage device configured to store therein, for each ultrasound probe, the information about the plurality of ultrasound probes being used by a plurality of ultrasound diagnosis apparatuses. The motivation to make this modification is in order to keep track of the usage of all of the ultrasound probes used among the plurality of ultrasound diagnostic apparatuses, as recognized by Satoshi (para. 86).

Claim 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier and Ikeda as applied to claim 1 above, and further in view of Sasaki et al. (US 2003/0097054, as stated in the Applicant’s 04/25/2019 IDS, hereinafter Sasaki).
Regarding claim 6, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnosis apparatus of claim 1, wherein the processing circuitry is further configured to display the pieces of identification information of the plurality of ultrasound probes in a ranking order, as set forth above.
Jin in view of Pelissier and Ikeda does not specifically teach the processing circuitry is configured to obtain the information for each of users of the plurality of ultrasound probes, the processing circuitry is configured to display a total value of the information of each of the users, and the processing circuitry is configured to display the information of each of the users for each of the pieces of identification information of the plurality ultrasound probes.
However, 
Sasaki in a similar field of endeavor teaches the processing circuitry is configured to obtain the information for each of users of the plurality of ultrasound probes (para. 102, fig. 5 shows in the technician ID column which technician corresponds to the overall usage of the ultrasound probe during a specific time period and what tasks where being performed by the technician during that time), 
the processing circuitry is configured to display (figs. 6-8) a total value of the information of each of the users (para. 107, fig. 7 shows a graph where all of the analysis result data for the technician is summed to show the total usage time of the ultrasound apparatus. It also shows the usage data broken down into what mode was being performed at a specific time), and
the processing circuitry is configured to display the information of each of the users for each of the pieces of identification information of the plurality of ultrasound probes (fig. 5 shows that each of the technician ID’s corresponds to a specific device ID when the analysis result data is obtained by the server 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Jin in view of Pelissier and Ikeda to have the processing circuitry be configured to obtain the information for each of the users of the plurality of ultrasound probes, the processing circuitry be configured to display a total value of the information of each of the users, and the processing circuitry be configured to display the information of each of the users for each of the pieces of identification information of the plurality of ultrasound probe. The motivation to make this modification is in order to know which user uses certain probes most often and how long they are using the probe for so that the user selecting an ultrasound probe can determine which ultrasound probe is the least deteriorated, as recognized by Sasaki (para. 107).
Regarding claim 17, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnosis apparatus of claim 1, wherein the processing circuitry is further configured to display the pieces of identification information of the plurality of ultrasound probes in a ranking order, as set forth above.
Jin in view of Pelissier and Ikeda does not teach the processing circuitry is configured to obtain the information for each of users of the plurality of ultrasound probe, the processing circuitry is configured to display the information of each of the users, and the processing circuitry is configured to display the information of each of the users for each of the pieces of identification information of the plurality of ultrasound probe.
However,
Sasaki in a similar field of endeavor teaches the processing circuitry is configured to obtain the information for each of users of the plurality of ultrasound probe (para. 102, fig. 5 shows in the technician ID column which technician corresponds to the overall usage of the ultrasound probe during a specific time period and what tasks where being performed by the technician during that time),
the processing circuitry is configured to display (figs. 6-8) the information of each of the users (para. 107, fig. 7 shows all of the usage time for each of the technicians), and
the processing circuitry is configured to display the information of each of the users for each of the pieces of identification information of the plurality of ultrasound probe (fig. 5 shows that each of the technician ID’s corresponds to a specific device ID when the analysis result data is obtained by the server 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Jin in view of Pelissier and Ikeda to have the processing circuitry be configured to obtain the information for each of users of the plurality of ultrasound probes, the processing circuitry be configured to display a ranking order corresponding to the information of each of the users, and the processing circuitry be configured to display the information of each of the users for each of the pieces of identification information of the plurality of ultrasound probe. The motivation to make this modification in order to know which user uses certain probes most often and how long they are using the probe for so that the user selecting an ultrasound probe can determine which ultrasound probe is the least deteriorated, as recognized by Sasaki (para. 107).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier and Ikeda as applied to claim 1 above, and further in view of Takemi et al. (JP 2017/074222A, as stated in the Applicant’s 04/25/2019 IDS, hereinafter Takemi).
Regarding claim 8, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Jin further teaches wherein 
the processing circuitry is configured to: obtain a plurality of types of index values individually as the information (para. 56, as seen in 130 in fig. 1, status information 141-144 is displayed along with ID 145 for each of the plurality of ultrasound probes).
Jin in view of Pelissier and Ikeda does not specifically teach generating a single index value based on the plurality of types of index values. 
However, 
Takemi in a similar field of endeavor teaches generating a single index value (80 and 82 in fig. 9 above) based on the plurality of types of index values (para. 44, 45, and 47, here the degradation information calculating section first calculates a plurality of information that will form the basis of the single index value. After calculating the plurality of information values the total degradation information values is calculated based on the previously calculated values and displayed as a pie chart 80 and a numerical value 82 in fig. 9 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnosis apparatus disclosed by Jin in view of Pelissier and Ikeda to generate a single index value based on the plurality of types of index values. The motivation to make this modification is in order for the user to quickly and quantitatively analyze the current deterioration of the probe, as recognized by Takemi (para. 47).
Regarding claim 13, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Jin in view of Pelissier and Ikeda does not specifically teach as the information, the processing circuitry is configured to obtain, for each ultrasound probe, an index value using at least an elapsed time period since manufacture of the ultrasound probe.
Takemi in a similar field of endeavor teaches (fig. 7) wherein, as the information, the processing circuitry is configured to obtain, for each ultrasound probe, an index value using at least an elapsed time period since manufacture of the ultrasound probe (para. 12, “the degradation information is…information calculated based on the elapsed years since manufacture” and para. 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by modified Jin in view of Pelissier and Ikeda to have as the information, the processing circuitry obtains, for each ultrasound probe, an index value using at least an elapsed time period since manufacture of the ultrasound probe. The motivation to substitute the known technique of acquiring the elapsed time period since manufacture of each of the ultrasound probes of Takemi for the information about the degree of deterioration of Jin in view of Pelissier and Ikeda would be to allow for the predictable results of  providing an alternative characteristic for ranking the ultrasound probes. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier and Ikeda as applied to claim 8 above, and further in view of Rodriguez-Llorente et al. (US 2014/0073940, hereinafter Rodriguez-Llorente).
Regarding claim 9, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnosis apparatus of claim 8, as set forth above.
Jin in view of Pelissier and Ikeda does not teach the processing circuitry is further configured to generate the single index value by totaling the plurality of types of index values.
However, 
Rodriguez-Llorente in a similar field of endeavor teaches the processing circuitry is configured to generate the single index value by totaling the plurality of types of index values (para. 672, lines 7-10, “the processing equipment may determine multiple noise metric values, and then select a single value, generate a combined values using a suitable technique (e.g., an average, a weighted average, a product, or some other combination)” although Rodriguez-Llorente teaches calculating a single noise metric value it is understood that the same process can be used to calculate a single index value based on a plurality of index values representing deterioration information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Jin in view of Pelissier and Ikeda to have the processing circuitry be configured to generate the single index value by totaling the plurality of types of index values. The motivation to make this modification is in order to have only a single index value which can be quickly analyzed rather than a plurality of index values, as recognized by Rodriguez-Llorente (para. 672).
Regarding claim 10, Jin in view of Pelissier, Ikeda and Rodriguez-Llorente teaches the ultrasound diagnosis apparatus of claim 9, as set forth above. 
Rodriguez-Llorente further teaches the processing circuitry is configured to generate the single index value by applying weights to the plurality of types of index values and subsequently totaling the weights to the plurality of types of index values (para. 672, lines 7-10, “the processing equipment may determine multiple noise metric values, and then select a single value, generate a combined values using a suitable technique (e.g., an average, a weighted average, a product, or some other combination)” although Rodriguez-Llorente teaches calculating a single noise metric value it is understood that the same process can be used to calculate a single index value based on a plurality of index values representing deterioration information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Jin in view of Pelissier, Ikeda, and Rodriguez-Llorente to have the processing circuitry be configured to generate the single index value by applying weights to the plurality of types of index values and subsequently totaling the weights to the plurality of types of index values. The motivation to make this modification is in order to have only a single index value which can be quickly analyzed rather than a plurality of index values, as recognized by Rodriguez-Llorente (para. 672).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier and Ikeda as applied to claim 1 above, and further in view of Jumatsu (US 2017/0071570, hereinafter Jumatsu).
Regarding claim 16, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. 
Jin in view of Pelissier and Ikeda does not teach as the information, the processing circuitry is further configured to obtain, for each ultrasound probe, an index value using at least frequency of use of the ultrasound probe.
However, 
Jumatsu teaches (fig. 5) as the information, the processing circuitry is configured to obtain, for each ultrasound probe, an index value using at least frequency of use of the ultrasound probe (para. 41, lines 10-12, “as shown in fig. 5 information on the frequency of use of the ultrasonic probes 2A, 2B, 2C, 2D is created”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Jin in view of Pelissier and Ikeda to have as the information, the processing circuitry be configured to obtain, for each ultrasound probe, an index value using at least frequency of use of the ultrasound probe. The motivation to make this modification is in order to know how often the ultrasound probe is being used as recognized by Jumatsu (para. 41).
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier and Ikeda as applied to claim 1 above, and further in view of Akifumi (JP 2006/020749A, hereinafter Akifumi).
Regarding claim 18, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnostic apparatus of claim 1, as set forth above.
Jin in view of Pelissier and Ikeda does not teach the processing circuitry further be configured to obtain the information about each ultrasound probe from a memory included in the ultrasound probe. 
However,
Akifumi in a similar field of endeavor teaches the processing circuitry is configured to obtain the information about each ultrasound probe from a memory included in the ultrasound probe (para. 19, “the unit 34 received the total transmission/reception time and the probe serial number from the memory 14 in the probe 10 via the memory access unit 32”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jin in view of Pelissier and Ikeda to have the processing circuitry be configured to obtain the information about each ultrasound probe from a memory included in the ultrasound probe. The motivation to make this modification is in order for the probe deterioration history to travel with the probe as it is used on multiple ultrasound apparatus’s, as recognized by Akifumi (para. 19).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Pelissier and Ikeda as applied to claim 1 above, and further in view of Caballero et al. (US 2015/0261643, hereinafter Caballero).
Regarding claim 20, Jin in view of Pelissier and Ikeda teaches the ultrasound diagnostic apparatus of claim 1, as set forth above.
Jin in view of Pelissier and Ikeda does not specifically teach the information, the processing circuitry is further configured to obtain, for each ultrasound probe, an index value using at least a deterioration status of an input interface included in the ultrasound probe.
However,
Caballero in a similar field of endeavor teaches the processing circuitry is further configured to obtain, an index value using at least a deterioration status of an input interface included in the ultrasound probe (para. 61, lines 2-7, “record monitored events based on thresholds, for example when a particular key has been pressed 500 times or the unit has been dropped five times. The thresholds may be selected based on past experience to be highly indicative of system health and impending problems” as stated on page 45, para. 3 of the spec, “as the deterioration status of the input interface 102, the obtaining function 172 obtains the number of times a freeze button has been used”, although Caballero does not specifically disclose an ultrasound probe it teaches determining the deterioration of the input interface located on the surface of multiple handheld apparatus which can be easily translated to use within a ultrasound probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnosis apparatus disclosed by Jin in view of Pelissier and Ikeda to have as the information about the degree of deterioration includes an index value using at least a deterioration status of an input interface included in the respective ultrasound probe of the plurality of ultrasound probes. The motivation to make this modification is so that the system knows how many times a certain button has been pressed, as recognized by Caballero (para. 61).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791